Exhibit 10-dd(3)

MEMC ELECTRONIC MATERIALS, INC.
FORM OF STOCK OPTION GRANT AGREEMENT
2001 Equity Incentive Plan
End of Contract Vesting

THIS AGREEMENT, made as of this _________day of ____________. ____________,
between MEMC Electronic Materials, Inc. (the "Company") and
_____________________ (the "Participant").

WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 2001 Equity Incentive Plan, as amended (the "Plan"), to promote the
interests of the Company and its stockholders by providing the Company's key
employees and others with an appropriate incentive to encourage them to continue
in the employ of the Company and to improve the growth and profitability of the
Company;

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the "Option") with respect to _____________shares of
Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is as of
________________.

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
All capitalized terms used herein shall have the meaning given to such terms in
the Plan.

4. Retirement. For purposes of this Agreement, Retirement shall mean retirement
from active employment with the Company and its subsidiaries on or after the
attainment of age 65, or after attainment of age 55 and completion of 10 years
of service with the Company.

5. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $_________.

6. Vesting Date. The Option shall become vested and exercisable ___________,
_________. Notwithstanding the foregoing, unless the Committee determines
otherwise at a later date, if within the two year period following a Change in
Control the Participant's Employment is terminated by the Company or its
Affiliate without Cause or by the Participant for Good Reason, the entire Option
held by such Participant shall become vested and exercisable immediately as of
the effective date of the termination of such Participant's Employment. The
entire Option held by such Participant also shall become vested and exercisable
immediately upon the death or Disability of the Participant.

7. Expiration Date. Subject to the provisions of the Plan and paragraph 6 above,
with respect to the Option or any portion thereof which has not become
exercisable, the Option shall expire on the date the Participant's Employment is
terminated for any reason, and with respect to the Option or any portion thereof
which has become exercisable, the Option shall expire on the earlier of: (i) the
commencement of business on the date the Participant's Employment is terminated
for Cause; (ii) 90 days after the date

1 of 2



--------------------------------------------------------------------------------

the Participant's Employment is terminated for any reason other than Cause,
death, Disability or Retirement; (iii) one year after the date of the
Participant's Employment is terminated by reason of the Participant's death;
(iv) one year after the date the Participant's Employment is terminated by
reason of Disability or Retirement, provided, however, that if during such one
year period following the termination of the Participant's Employment by reason
of Disability or Retirement the Participant dies, the Participant's legal
representative or beneficiary may exercise the Participant's Option(s), or any
portion thereof, which have become exercisable on the date of the Participant's
Employment is terminated for a period of one year from the date of the
Participant's death; or (iv) the 10th anniversary of the Grant Date.

8. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

9. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Participant may request authorization from
the Committee to assign his rights with respect to the Option granted herein to
a trust or custodianship, the beneficiaries of which may include only the
Participant, the Participant's spouse or the Participant's lineal descendants
(by blood or adoption), and, if the Committee grants such authorization, the
Participant may assign his rights accordingly. In the event of any such
assignment, such trust or custodianship shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Stock Option Grant Agreement and shall be entitled to
all the rights of the Participant under the Plan.

10. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

12. Participant Acknowledgment. By accepting this grant, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive.



  MEMC ELECTRONIC MATERIALS, INC.   By:_________________________________



2 of 2